Exhibit 23.1 MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the registration statement on Form S-1of Enox Biopharma, Inc., of our report dated January 31, 2008 on our audit of the financial statements of Enox Biopharma, Inc. as of December 31, 2007, and the related statements of operations, stockholders' equity and cash flows from inception June 28, 2007 through December 31, 2007, and the reference to us under the caption "Experts." /s/ Moore & Associates, Chartered Moore & Associates Chartered Las Vegas, Nevada
